Citation Nr: 1724749	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service asbestos exposure and as secondary to hypertensive heart disease.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned in July 2015.  A hearing transcript is of record.

In an October 2015 decision, the Board granted the Veteran's claim of entitlement to service connection for hypertensive heart disease, and remanded the issues currently on appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

The issues of entitlement to service connection for COPD and for heat stroke residuals are addressed in the REMAND portion of the decision below and area again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has current lumbar spine degenerative arthritis that at least as likely as not had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as degenerative arthritis, have all been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

The record clearly shows that the Veteran has a current low back disability.  A January 2016 VA examination report noted a diagnosis of degenerative arthritis of the thoracolumbar spine.  

While the Veteran's service treatment records (STRs) do not reflect complaints of or treatment for a low back disability during service, he has credibly reported that he sustained a back injury as a result of falling down stairs or a ladder on two occasions while serving aboard a ship during his service in the Navy.  He clarified during his July 2015 hearing that he did not seek treatment for his back after falling, because he did not think much of it and considered the back injury part of life.  Additionally, in January 2016, he provided several statements from family members and friends that knew him since before his active service.  Each statement noted that the Veteran had reported suffering a back injury as a result of falling down a ladder during service, and noted that he had had continuing back pain since service. 

The Veteran additionally submitted a March 2017 private lumbar spine radiology report accompanied by a letter signed by treating clinicians.  The clinicians indicated that the Veteran reported having low back pain that has continued since his time in the Navy.  The letter included an opinion that appears to indicate that his low back issues were at least as likely as not the result of lumbar spine injury that could have been caused by his fall down a ladder on a ship in the Navy.

The Board notes that the Veteran is competent to report symptoms of chronic low back pain and the evidence appears to support his contentions that he suffered a back injury in service and that he has continued to have low back pain since his separation from service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of low back pain symptomatology, diagnosed as degenerative arthritis, has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

In making this determination, the Board notes that medical evidence shows that the Veteran was involved in a motor a vehicle accident in August 2002.  A September 2002 treatment report noted complaints of low back pain.  The report of a September 2002 evaluation noted that he had experienced minor back pain prior to the accident.  Most notably, however, an October 2002 private treatment report included an impression that the Veteran probably had degenerative arthritis of the lumbar spine.  Additionally, a September 2003 x-ray report noted found moderate to severe disk space narrowing with eburnation and marginal osteophyte formation with associated vacuum phenomena seen at L4-L5 and L5-S1.  Given the slow, gradual developing nature of spinal degenerative arthritis, the Board observes the likelihood that such disability had been developing, and was present, prior to the Veteran's motor vehicle accident in August 2002.  See David C. DeWitt, MD, What Is Spinal Osteoarthritis (Facet Joint Arthritis)?, Arthritis-health, https://www.arthritis-health.com/types/osteoarthritis/what-spinal-osteoarthritis-facet-joint-arthritis.

Moreover, while the January 2016 VA examiner opined that the Veteran's claimed low back disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness, the examiner relied on an absence of evidence of low back injury in his service treatment records and the noted post-service motor vehicle accident, and did not appear to consider the Veteran's reports of suffering an in-service back injury or of continuing back pain since service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, affords the examiner's opinion is of only minimal probative value.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's diagnosed lumbar spine degenerative arthritis was at least as likely as not incurred during active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis, is granted.


REMAND

The record confirms that the Veteran suffers from current respiratory disability, specifically COPD.  Additionally, given the Veteran's Navy service as a machinist's mate, in accordance with VA's Adjudication Manual, M21-1MR, the Board conceded his exposure to asbestos during service in its October 2015 decision.  As such, the Board remanded the claim in order to get an adequate medical opinion with respect to whether the Veteran's COPD had its onset during or as a result of his active service, including as a result of asbestos exposure.  In the report of a January 2016 VA examination the examiner provided the opinion that it was less likely than not that the Veteran had asbestos [sic] that was incurred in or caused by an in-service event.  In providing the opinion, however, the examiner explained that the Veteran had been diagnosed with COPD but had not been diagnosed with asbestos [sic].  The examiner relied, at least in part, on a finding that the Veteran's STRs did not document exposure to asbestos.  The Board finds that the examiner's opinion with respect to the etiology of the Veteran's COPD is not fully articulated, fully informed, or well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

With respect to the Veteran's claimed heat stroke residuals, in a February 2016 VA examination report, the same VA examiner opined that it was less likely than not that the Veteran had a heatstroke injury incurred in service or caused by an in-service event.  In support of the opinion, the examiner stated that there were no documented encounters for heatstroke in the Veteran's STRs.  Where the Veteran's STRs include a clinical notation indicating that mild heatstroke was diagnosed during service in April 1965, after he passed out due to overexposure to heat, the VA examiner's opinion is, at least in part, based upon an inaccurate factual premise.  See id.  Moreover, the Board notes that while the examiner considered symptomatology that may normally be associated with heatstroke, VA examiners have, thus far, failed to address the Veteran's reported symptomatology of being "plagued with heat issues" since the in-service incident, including being sensitive to hot and cold temperatures, especially less tolerant to heat, and feeling overheated, fatigued, and weak.  Remand for new VA examinations is warranted.

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory disorders examination, with a pulmonologist, if possible.  The examiner must review the claims file.  All necessary studies and tests, to include proper imaging studies to diagnose possible asbestosis, should be conducted.  The examiner should assume that the Veteran was exposed to asbestos during service. 

The examiner should diagnose all respiratory disorders found to be present, to include COPD, or properly diagnosed since April 2008.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory disorder properly diagnosed since April 2008 had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include conceded exposure to asbestos.  

The examiner must provide reasons for all opinions, addressing the relevant evidence.  Absent such, the examination report will be deemed inadequate.  

2.  Schedule the Veteran for an appropriate VA examination for claimed heat stroke residuals.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner should diagnose any and all residuals of heat stroke found to present or properly diagnosed since April 2008.  In doing so, the examiner is asked to specifically address the Veteran's reported symptoms of being sensitive to hot and cold temperatures, especially less tolerant to heat, and feeling overheated, fatigued, and weak, and indicate whether such symptoms are indicative of a present disability.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such heat stroke residuals, to specifically include the Veteran's reported symptoms of being sensitive to hot and cold temperatures, especially less tolerant to heat, and feeling overheated, fatigued, and weak, if indicative of present disability, had their onset during the Veteran's active service or are related to an in-service disease, event, or injury, to specifically include the April 1965 incident where the Veteran was diagnosed with mild heatstroke, after he reportedly passed out due to overexposure to heat.

The examiner must provide reasons for all opinions, addressing the relevant evidence.  Absent such, the examination report will be deemed inadequate.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


